          Case 1:13-cr-00424-KMW Document 122 Filed 06/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
                                                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOCUMENT
---------------------------------------------------------------X
                                                                      ELECTRONICALLY FILED
                                                                      DOC #: __________________
JESUS RIVERA,
                                                                      DATE FILED: June 15, 2021
                          Petitioner,

                                                                                13-CR-424 (KMW)
                                                                                18-CV-5252 (KMW)
                                                                                18-CV-5996 (KMW)
                                                                                16-CV-5238 (KMW)
                 v.                                                             OPINION & ORDER



UNITED STATES OF AMERICA,

                           Respondent.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        On April 27, 2021, the Court issued an Opinion (the “Opinion”) denying Petitioner Jesus

Rivera’s 28 U.S.C. Section 2255 petition to vacate, set aside, or correct his conviction, and

declining to issue a certificate of appealability. (ECF No. 120. 1) On May 13, 2021, Rivera filed

a notice of appeal. 2 (No. 16-CV-5238, ECF No. 15.) On May 19, 2021 Rivera also filed a pro

se motion to alter or amend the Opinion pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure (the “Motion”). (ECF No. 121.) For the reasons that follow, Rivera’s Motion is

DENIED.




1
  Unless otherwise noted, all ECF citations refer to the criminal docket, United States v. Rivera, 1:13-CR-424
(KMW).
2
  The Court notes that, because the Court denied a certificate of appealability, Rivera’s notice of appeal will be
treated as an application to the Court of Appeals to grant a certificate of appealability. Jones v. Walsh, 2008 WL
586270, at *2 (S.D.N.Y. Mar. 4, 2008) (Koeltl, J.) (citing Fed. R. App. P. 22(b)(2); Smith v. Duncan, 411 F.3d 340,
346 (2d Cir. 2005)).
         Case 1:13-cr-00424-KMW Document 122 Filed 06/15/21 Page 2 of 4




  I.   Procedure

       As an initial matter, the Motion must be denied because it is procedurally improper;

because Rivera is represented by counsel, he cannot simultaneously represent himself pro se.

Rivera is not entitled both to be represented by counsel and to make motions. See, e.g., Clark v.

Perez, 510 F.3d 382, 395 (2d Cir. 2008). Accordingly, as long as Rivera is represented by

counsel, he is not to communicate with the Court other than through counsel, except in the event

that he wishes to communicate with the Court to discharge counsel. Should Rivera wish to

represent himself, he should so inform his lawyer, and instruct counsel to move for leave to

withdraw.

 II.   Jurisdiction and merits

       Alternatively, the Motion must be denied on the merits.

       A motion to alter or amend a judgment pursuant to Rule 59(e) must be brought within 28

days of the entry of judgment. Fed. R. Civ. P. 59(e). Although the Motion was filed on ECF on

May 27, 2021, it is dated May 19, 2021, and is thus within the 28-day deadline. See Hardy v.

Conway, 162 Fed. Appx. 61, 62 (2d Cir. 2006) (“[I]n the absence of contrary evidence, district

courts in this circuit have tended to assume that prisoners’ papers were given to prison officials

on the date of their signing”); United States v. Resnick, 451 F. Supp. 3d 262, 269 (S.D.N.Y.

2020) (McMahon, C.J.) (“[T]he ‘prisoner mailbox rule’ . . . provides that an inmate’s papers are

deemed filed the day that they are signed and given to prison officials for mailing.”).

       Normally, a notice of appeal “confers jurisdiction on the court of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Griggs v.

Provident Consumer Discount Co., 459 U.S. 56, 58 (1982); see also Berman v. United States,

302 U.S. 211, 214 (1937) (applying this rule to a criminal case). However, where (as here) “a



                                                  2
         Case 1:13-cr-00424-KMW Document 122 Filed 06/15/21 Page 3 of 4




party timely files a motion under Rule 59, the district court retains jurisdiction to entertain the

motion, even where the notice of appeal was filed prior to the Rule 59 motion.” Azkour v. Little

Rest Twelve, 2015 WL 1413620, at *1 (S.D.N.Y. Mar. 23, 2015) (Sullivan, J.) (citing Fed. R.

App. P. 4(a)(4)(B)(i)) (“If a party files a notice of appeal after the court announces or enters a

judgment—but before it disposes of any motion listed in Rule 4(a)(4)(A) [including a motion

under Rule 59]—the notice becomes effective to appeal a judgment or order, in whole or in part,

when the order disposing of the last such remaining motion is entered.”)); Smith v. City of New

York, 2014 WL 2575778, at *1 n.1 (S.D.N.Y. June 9, 2014) (Koeltl, J.). Because the Court has

jurisdiction to decide the Rule 59(e) Motion, the Court reaches the merits and denies the Motion.

       “A Rule 59(e) motion can only be granted if the movant presents newly discovered

evidence that was not available at the time of the trial, or there is evidence in the record that

establishes a manifest error of law or fact.” Mason v. Hann, 2011 WL 744798, at *1 (S.D.N.Y.

Feb. 28, 2011) (Batts, J.); see Schwartz v. Liberty Mut. Ins. Co., 539 F.3d 135, 153 (2d Cir.

2008). Rivera asserts that the Court should alter or amend the judgment because it allegedly did

not provide an adequate justification for denying him a certificate of appealability. (Mot. at 2-4.)

Rivera’s argument is not persuasive. In the Opinion, the Court denied a certificate of

appealability after determining that all of Rivera’s claims were meritless, and after it found that

Rivera had not made a substantial showing of the denial of a constitutional right. The Motion

must be denied because it has neither presented newly-discovered evidence nor demonstrated

that the Court committed a manifest error of law or fact in denying Rivera’s Section 2255

petition and declining to issue a certificate of appealability.




                                                   3
        Case 1:13-cr-00424-KMW Document 122 Filed 06/15/21 Page 4 of 4




                                         CONCLUSION

       For the foregoing reasons, Rivera’s Motion is DENIED. Because Rivera’s claims are

meritless, and because he has not made a substantial showing of the denial of a constitutional

right, the Court denies a certificate of appealability. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Nor will the Court authorize the Rivera to proceed on

appeal in forma pauperis because such an appeal would not be taken in good faith. See 28

U.S.C. § 1915(a)(3).

       The Clerk of Court is respectfully directed to terminate the Motions at No. 13-CR-424

ECF No. 121 and No. 18-CV-5252 ECF No. 9.


       SO ORDERED.

 Dated: New York, New York
        June 15, 2021                                          /s/ Kimba M. Wood
                                                                KIMBA M. WOOD
                                                             United States District Judge




                                                 4
